Title: To George Washington from Samuel Meredith, 23 February 1789
From: Meredith, Samuel
To: Washington, George



Sir
Green Hill [Pa.] February 23, 1789

As the Unanimous voice of America will very soon call you to a Station which I flatter myself you will not decline filling, I hope this application (which perhaps I ought to have deferred till this universally wished for event had realy taken place) may not appear indelicate in your Eyes—The Fall of Landed property, added to losses occasioned by a too great confidence in Continental money, have so extreemly diminished my income as to render it necessary I should do something for the present support of my Family, I therefore take the Liberty of requesting the favour of your Interest in order to procure some office under Congress, in which I may be of service to the Publick, & at the same time benefit myself—It is generally supposed the import will immediately in the meeting of Congress engage

their attention, and as an Officer will be required for that department; I should esteem myself very fortunate if thro your Influence I could be appointed, and be assured Sir I shall endeavour by a faithful discharge of the duties of the Office to make some returns for the Obligation your friendship will lay me under on this particular occasion—As for the unspeakable one I and all America owe you as the Preserver of your Country they must ever remain in full force—Mrs Meredith joins me in respectful compliment to yourself & Mrs Washington I am Sr most Sincerely Your very humble Servt

Sam. E. Meredith

